Citation Nr: 1541083	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to February 1993 and from December 1993 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability as defined by VA regulations.

2.  The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in March 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided VA examinations in August 2011 which addressed his claims for service connection for a bilateral hearing loss disability and a left knee disability.  The Board finds these examination reports and opinions to be thorough and complete.  Therefore, the Board finds these examination reports and opinions sufficient upon which to base a decision with regard to the service connection claims for a bilateral hearing loss disability and a left knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

	A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

	B.  Bilateral Hearing Loss Disability

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2015).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

The Veteran's service treatment records reflect that his military occupational specialties were aerospace ground equipment mechanic and multiple launch rocket system operator.  

On service entry audiological examination in December 1987, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
0
0
0
5
LEFT
25
0
0
0
0

On service audiological examination in May 1989, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
10
5
5
5
10

On service audiological examination in August 1989, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
10

On service audiological examination in May 1990, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
10
5
5
5
10

On service audiological examination in August 1991, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
0
0
5
5
10

On service audiological examination in December 1993, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
0
0
0
15
5

An undated service audiological examination reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
10
20
LEFT
20
0
5
5
10

An undated service audiological examination reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
10
0
10
10
10

On service audiological examination in November 1994, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
10
0
10
10
10

On VA compensation and pension examination in August 2011, the Veteran reported exposure to noise on the flightline throughout his time on active duty and was therefore exposed to considerable noise.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
30
30
LEFT
20
20
25
30
30

Speech recognition testing resulted in results of 100 percent in the right ear and 100 percent in the left ear.  The examiner indicated that the Veteran's enlistment audiogram showed normal hearing sensitivity, bilaterally.  The examiner said that a separation audiogram was not found, and without a separation audiogram, it was not possible to offer an opinion regarding etiology that was not speculative.

Concerning the Veteran's claimed bilateral hearing loss disability, an etiology opinion is not necessary in this case as none of the pure tone thresholds of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2015).  As such, the Veteran does not have a bilateral hearing loss disability for VA benefit purposes.  Without a diagnosis of a current hearing loss disability of either ear that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability.  

In reaching this conclusion, the Board acknowledges that the Veteran is competent to report difficulty hearing.  However, he is not competent to state that his pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a bilateral hearing loss disability for VA purposes.  

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a bilateral hearing loss disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	C.  Left Knee Disability

The Veteran's December 1987 enlistment examination report reflects that he had normal lower extremities.  Another examination report from August 1991 also indicates that his lower extremities were normal.

On service examination in December 1993, the examiner indicated that the Veteran's lower extremities were normal.  In April 1994, the Veteran was treated for left knee pain.  In October 1994, he was treated for a grinding sensation in his left knee.

September 1995 and November 1995 treatment records contain the Veteran's complaints of left knee pain.  

A service examiner noted that the Veteran had chronic patellar tendonitis in February 1996.

April 1996 September 1996 October 1996 left knee pain with no diagnosis.

In April 1997, an examiner indicated that the Veteran had patellar tendonitis.

A bone scan of the left knee taken in January 1998 revealed a stress reaction in the anterior cortex of the tibia on the left side.

A service treatment record from February 1998 contains the Veteran's complaints of left knee stiffness and pain.  He said in March 1998 that his pain persisted, but it had improved since he had been put on a profile.

An October 1998 service record reflects that the Veteran experienced chronic left knee pain from an old injury.

In January 2011, the Veteran said that his left knee had bothered him since he was on active duty.

On VA compensation and pension examination in August 2011, the Veteran described having to run on cobblestone streets while he was on active duty.  The Veteran recalled a history of moderate aching, grinding, and severe sharp pains lateral to the patella.  He described having been treated by service examiners with physical therapy, nsaids, and light duty.  The examiner performed range of motion testing and muscle strength testing.  An X-ray revealed no findings of arthritis or joint effusion.  The examiner found no fracture, dislocation or foreign bodies, and he observed that the soft tissues were unremarkable.  The examiner concluded that there was no current evidence of a left knee condition; as such, it was less likely than not that his current knee symptomatology was caused by his active duty service.  The examiner noted the in-service evidence of bilateral knee arthralgia and radiographic evidence of a strain of the tibial cortex while the Veteran was on active duty, but he found that there was no current medical condition to correspond with the in-service findings.

In September 2012, the Veteran said that he injured his left knee while on active duty in 1994, and physical therapy did not help his knee.  He had experienced pain in his knee ever since he had injured it.  He related that he had been told by medical personnel that he will have a high chance of getting arthritis later in life.

The Board finds that service connection for a left knee disability is not warranted.  While the Veteran was clearly treated on multiple occasions while he was on active duty for continuing left knee pain, the preponderance of the evidence does not show that these in-service experiences have resulted in an actual current diagnosable left knee disability.

The Veteran clearly experiences pain in his left knee.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the Veteran has claims to have a current left knee disability, the Board finds that his contentions are outweighed by the medical evidence of record.  Specifically, the August 2011 VA examiner reviewed the Veteran's medical records, performed an examination, including review of the Veteran's soft tissue, took X-rays, and concluded that the Veteran did not have a left knee disability.  As such, the requirement that there be current disability has not been met.  See Holton, supra.  As such, service connection is not available a left knee disability, as even though the Veteran experiences pain, there is no current diagnosis of a left knee disability.  Although the Board is sympathetic to the Veteran's claim, absent a diagnosis, service connection cannot be granted.  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against a finding that the Veteran has a current diagnosable left knee disability. As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


